Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 04/13/2022. 
Claims 1-2, 5-11, 13-17, and 19-25 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 04/13/2022, has been entered. Claims 1, 10, 13, 16, and 20 have been amended. Claims 22-25 have been newly entered. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-8, 10-11, 13-14, 16, 19-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 20190228463 A1), hereinafter Chan, in view of Agarwal et al (US 20180121992 A1), hereinafter Agarwal.
Regarding claim 1, Chan teaches a system comprising: a server communicatively coupled to a database (Chan: [0025], [0018]) and configured to: 
receive, from a remote terminal of a user operating the remote terminal, a purchase order request including a purchase order of goods purchased by the user (Chan: “the online ordering platform 132 can receive a checkout request for an order” [0142] – “a system for managing an order after submission by a user device is disclosed… receive, by the online ordering platform, a first request for placing an order of an item and a first pickup location” [0035] – “when a user submits the order and the payment, the order information can be communicated to the restaurant system … restaurant system 136 may place an order in a pending order queue” [0192] – See also [0210] for further support that the order is paid for before check-in.); 
in response to obtaining, from the remote terminal, the purchase order request, generate an order check-in request for picking up items associated with the obtained purchase order request, along with a link (Chan: “the online ordering platform 132 can monitor the user ' s activity on the ordering application and determine, at block 916 whether a user check-in action is triggered . The check - in action can be triggered by the user on a mobile application or through a website of the restaurant .” [0209] – “The notifications system 254 can further communicate an alert to the user system 110 informing that the user can check in the order within a certain time period before the order is made. …the alert can include information that the order is about to be ready in 15 minutes and can request a user to confirm that the user would like to check in the order. …. The user can check in the order by actuating a user interface element on the online application. …the alert sent to the user system for order check - in can also include an option where the user can indicate that he will arrive at the store early or postpone the pickup time” [0110-0111] – See in particular Figure 8B, which illustrates a check-in request 822, including buttons 824, which are recognized to be a link insofar as activation of the button triggers transmission of the check-in response.), 
that when activated, causes execution of an application to transmit an order check-in response from the remote terminal to the server, the order check-in response indicating that check-in is to be initiated (Chan: “An actuation of the user interface element 824a can cause the computing system 130 to automatically check in the order where the online ordering platform 132 may send a request to the backend processing system 134 to update the order status to checked-in” [0201] – “The order check-in can occur through an ordering application, by responding to a notification delivered to the user system 110 … the user can actuate a user one or more user interface elements associated with checking in the order on the ordering application to cause the order to be checked-in.” [0193]), and  
transmit the order check-in request along with the link to the remote terminal for activation on the remote terminal (Chan: “The notifications system 254 can further communicate an alert to the user system 110 informing that the user can check in the order within a certain time period before the order is made. …the alert can include information that the order is about to be ready in 15 minutes and can request a user to confirm that the user would like to check in the order. …. The user can check in the order by actuating a user interface element on the online application. …the alert sent to the user system for order check - in can also include an option where the user can indicate that he will arrive at the store early or postpone the pickup time” [0110-0111]); 
receive the order check-in response from the remote terminal in response to a customer activating the link in the transmitted order check-in request on the remote terminal (Chan: “An actuation of the user interface element 824a can cause the computing system 130 to automatically check in the order where the online ordering platform 132 may send a request to the backend processing system 134 to update the order status to checked-in” [0201] – “The order check-in can occur through an ordering application, by responding to a notification delivered to the user system 110 … the user can actuate a user one or more user interface elements associated with checking in the order on the ordering application to cause the order to be checked-in.” [0193]); and 

in response to receiving the order check-in response: 
store the order check-in response in the database (Chan: “if order has already been checked in , it will not be able to be checked in again . The ordering application can prompt an error message explaining the order is already checked - in” [0193] – It is recognized that the system must have some record of the check-in response in order to determine that the order “is already been checked-in.”- – “update the current status of the order object as maintained by the backend processing system to checked-in” [0048]); 
generate an order check-in confirmation confirming reception of the order check-in response and transmit the order check-in confirmation to the remote terminal (Chan: “communicate to the backend process system 134 that the order has checked-in … cause, at block 952 a notification to be sent to the client system 110 to notify the client system that the order has checked in .” [0213]); and
transmit a time to initiate check-in for the purchase order of the obtained purchase order request at least a threshold amount of time before the estimated time of arrival (Chan: “the alert can include information that the order is about to be ready in 15 minutes and can request a user to confirm that the user would like to check in the order . Checking - in an order can confirm that a user is going to pick up the order at a designated time .” [0111]).
While Chan does discuss the use of location services to track a user a provide them with route information [0084], it does not specifically teach causing the remote terminal to transmit, to the server, location data, the location data including current location information upon activation of the link; tracking a current location of the remote terminal based on obtained location data of the remote terminal; determining an estimated time of arrival of the remote terminal to a first location based at least in part on the tracked current location; or transmitting the estimated time of arrival to initiate check-in for the purchase order of the obtained purchase order request at least a threshold amount of time before the estimated time of arrival.
However, Agarwal teaches a customer check-in system for picking up orders (Agarwal: Abstract), including:
causing the remote terminal to transmit, to the server, location data, the location data including current location information upon activation of the link (Agarwal: “receiving , from the customer mobile computing device 20 , a signal including a unique customer identification associated with the customer mobile computing device 20 , an indication that the customer has checked-in to pick-up a customer order from the store, and a customer selected time slot for picking up the customer order from the store (as shown in step 204); during the time slot, obtaining tracking information of a current location of the customer mobile computing device 20 (as shown in step 206)” [0050]); 
tracking a current location of the remote terminal based on obtained location data of the remote terminal and determining an estimated time of arrival of the remote terminal to a first location based at least in part on the tracked current location (Agarwal: “during the time slot, obtaining tracking information of a current location of the customer mobile computing device 20 ( as shown in step 206 ); utilizing the tracking information to estimate an amount of travel time remaining until the customer mobile computing device 20 arrives at the store (as shown in step 208)” [0050]); and
 transmitting the estimated time of arrival to initiate check-in for the purchase order of the obtained purchase order request at least a threshold amount of time before the estimated time of arrival (Agarwal: “transmitting a signal to the associate mobile computing device 24 including the unique customer identification and a first estimated travel time remaining until the customer mobile computing device 20 associated with the unique customer identification arrives at the store ( as shown in step 210 )” [0050] – “The server computer also determines the customer’s approximate arrival time based on the current location of the customer mobile computing device . The travel time remaining and approximate arrival time can be used , by the associate at the store (which is displayed on the touchscreen of the associate mobile computing device), to gauge when he / she should begin filling the customer order so that the order is ready by the time the customer arrives at the store. … By tracking the location of the customer mobile device , the server computer can notify an associate at the store that the customer is on his / her way and provide an estimate for an amount of time remaining until the customer is expected to arrive at the store . In this way, the efficiency of filling a customer order by the store is improved in that the associate has been timely notified so that he / she can have the order ready by the time the customer arrives.” [0027-0028] – “The associate application 22 can be used to provide information to the associate at the store 12 , such as a notification that the customer has checked-in , an amount of travel time remaining until the customer arrives at the store 12 or shop based on the current location of the customer mobile computing device 20 …Such information may be used by the associate in order to timely fill the customer order so that the customer order is ready when the customer arrives at the store.”  [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Chan would continue to teach transmission of data from the user terminal upon activation of the link, use of location services, and transmitting a time to initiate check-in for the purchase order of the obtained purchase order request at least a threshold amount of time before the estimated time of arrival, except that now it would also teach causing the remote terminal to transmit, to the server, location data, the location data including current location information upon activation of the link; tracking a current location of the remote terminal based on obtained location data of the remote terminal; determining an estimated time of arrival of the remote terminal to a first location based at least in part on the tracked current location; or transmitting the estimated time of arrival to initiate check-in for the purchase order of the obtained purchase order request at least a threshold amount of time before the estimated time of arrival, according to the teachings of Agarwal. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to have the order ready when the customer arrives (Agarwal: [0028]).

Regarding Claim 5, Chan/Agarwal teach the system of claim 1, wherein the server is configured to queue the purchase order of the purchase order request based on the estimated time of arrival (Agarwal: “approximate arrival time can be used , by the associate at the store ( which is displayed on the touchscreen of the associate mobile computing device ) , to gauge when he / she should begin filling the customer order so that the order is ready by the time the customer arrives at the store .” [0027] – “The server computer 14 also sends a notification signal to the associate mobile computing device 24 which , utilizing the associate application 22 , displays the notification to the customer on the touchscreen 30 that the customer has been checked - in and to proceed with filling the customer order so that the order is ready by the time the customer arrives .” [0049] – “It is to be understood that the associate mobile computing device 24 may display any number of customers on the touchscreen 30 of the device 24 . The customers displayed typically include customers who have already checked - in . In an example , the server computer 14 may obtain a list of customers all having the same selected time slot for picking up a customer order” [0084] – See also Figures 10-12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chan with Agarwal for the reasons identified above with respect to claim 1. 

Regarding Claim 6, Chan/Agarwal teach the system of claim 5, further comprising an associate computing device, and wherein the server is configured to transmit, to the associate computing device, an indication that the purchase order is ready for pickup, based on the estimated time of arrival (Agarwal: “The server computer 14 also sends a notification signal to the associate mobile computing device 24 which , utilizing the associate application 22 , displays the notification to the customer on the touchscreen 30 that the customer has been checked - in and to proceed with filling the customer order so that the order is ready by the time the customer arrives .” [0049] – “It is to be understood that the associate mobile computing device 24 may display any number of customers on the touchscreen 30 of the device 24 . The customers displayed typically include customers who have already checked - in . In an example , the server computer 14 may obtain a list of customers all having the same selected time slot for picking up a customer order” [0084] – See Figures 10-12, which illustrate that this indication is based on the ETA.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chan with Agarwal for the reasons identified above with respect to claim 1. 

Regarding Claim 7, Chan/Agarwal teach the system of claim 6, wherein the server is configured to transmit, to the associate computing device, the indication that the purchase order is ready for pickup, when the threshold amount of time before the estimated time of arrival is reached (Agarwal: “The server computer 14 also sends a notification signal to the associate mobile computing device 24 which , utilizing the associate application 22 , displays the notification to the customer on the touchscreen 30 that the customer has been checked - in and to proceed with filling the customer order so that the order is ready by the time the customer arrives .” [0049] – “It is to be understood that the associate mobile computing device 24 may display any number of customers on the touchscreen 30 of the device 24 . The customers displayed typically include customers who have already checked - in . In an example , the server computer 14 may obtain a list of customers all having the same selected time slot for picking up a customer order” [0084] – See Figures 10-12, which illustrate that this indication is based on the ETA.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chan with Agarwal for the reasons identified above with respect to claim 1. 

Regarding Claim 8, Chan/Agarwal teach the system of claim 1, wherein the server is configured to generate the link such that activation of the link further causes the remote terminal to: determine a current location of the remote terminal; and transmit, to the server, the order check-in response based on the current location of the remote terminal (Agarwal: “The associate at the store 12 may proceed to fill the order upon receiving the instruction from the server computer 14 so that the customer order is filled by the time the customer arrives at the store . Since the wireless hotspot enables short range Wi - Fi connections , the associate may assume that the customer is close to the store , and will likely be picking up the customer order very soon .” [0097] – “It is to be understood that the associate mobile computing device 24 may display any number of customers on the touchscreen 30 of the device 24 . The customers displayed typically include customers who have already checked - in . In an example , the server computer 14 may obtain a list of customers all having the same selected time slot for picking up a customer order” [0084] – See Figures 10-12, which illustrate that the checked-in status, as shown to the associate, is based on the proximity of the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chan with Agarwal for the reasons identified above with respect to claim 1. 

Regarding Claim 22, the limitations of claim 22 are closely parallel to the limitations of claim 1 and are rejected on the same basis.

Regarding Claim 23, Chan/Agarwal teach the system of claim 1, wherein the server transmits, to the remote terminal, the order check-in request when the purchase order is ready for pickup. –yes. Something about “ready” being now available to check in (Chan: “providing a first notification to a user device indicating that a submitted order is ready for check-in” [0053] – “The check-in option may be available during the “received” and “being prepped” stage. The applicable states of an order as well as the availability of the check-in option may be different based on the pickup or payment options. ” [0200] – “the online ordering platform 132 can determine whether the order is cancelled …If the order is not cancelled from the POS , the online ordering platform 132 can monitor the user ' s activity on the ordering application and determine , at block 916 whether a user check - in action is triggered . The check - in action can be triggered by the user on a mobile application or through a website of the restaurant .” [0207-0209]).

Regarding Claims 10, 13-14, and 24, the limitations of method claims 10, 13-14, and 24 are closely parallel to the limitations of system claims 1, 7-8, and 23, and are rejected on the same basis.
	
Regarding Claims 16, 19, and 20, the limitations of claims 16, 19, and 20 are closely parallel to the limitations of system claims 1, 8, and 7, and are rejected on the same basis.

Claims 2, 9, 11, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, in view of Agarwal, and further in view of Fliess et al (US 20140207499 A1), hereinafter Fliess.
Regarding Claim 2, Chan/Agarwal teach the system of claim 1, but do not specifically teach that the server is configured to generate the link such that a single selection of the link causes the application to automatically open that initiates the transmission of the order check-in response.  
However, Fliess teaches online check-in techniques (Fliess: Abstract), including that the server is configured to generate the link such that a single selection of the link causes the application to automatically open that initiates the transmission of the order check-in response (Fliess: “the prospective guest is notified of his/her reservation. The prospective guest may be notified by email, text message …The notification may be sent to the prospective guest based on one or more criteria being satisfied. For example, two days prior to the start date of an expected stay by a prospective guest, online check-in service 130 (or reservation service 140) sends the notification to the prospective guest (e.g., via email or text message).” [0038-0039] – “The notification message, whether provided in an email message, a text message, or an app message, may include details about the reservation” [0040] – “a request is received that indicates that the prospective guest desires to check-in online. Block 215 may involve the prospective guest selecting a check-in button 314 included in email 310. Selecting button 314 may cause a HTTP request that includes a URL to be sent to online check-in service 130” [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Chan/Agarwal would continue to teach automatic transmission of a check-in response, except that now it would also teach generating the link such that a single selection of the link causes the application to automatically open that initiates the transmission of the order check-in response, according to the teachings of Fliess. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to quickly and easily check-in (Fliess: [0003]).

Regarding Claim 9, Chan/Agarwal teach the system of claim 1, but does not specifically teach that the server is configured to transmit the order check-in request in a text message. 
However, Fliess teaches online check-in techniques (Fliess: Abstract), including that the server is configured to transmit the order check-in request in a text message (Fliess: “the prospective guest is notified of his/her reservation. The prospective guest may be notified by email, text message …The notification may be sent to the prospective guest based on one or more criteria being satisfied. For example, two days prior to the start date of an expected stay by a prospective guest, online check-in service 130 (or reservation service 140) sends the notification to the prospective guest (e.g., via email or text message).” [0038-0039] – “The notification message, whether provided in an email message, a text message, or an app message, may include details about the reservation” [0040] – “a request is received that indicates that the prospective guest desires to check-in online. Block 215 may involve the prospective guest selecting a check-in button 314 included in email 310. Selecting button 314 may cause a HTTP request that includes a URL to be sent to online check-in service 130” [0042]. Examiner Note: the term “text message” is being interpreted in light of [0029-0030] of Applicant’s Specification and Figure 7 of Applicant’s Drawings to refer to a SMS, MMS, etc. in a ‘texting’ application as opposed to simply a textual message.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Chan/Agarwal would continue to teach transmission of an order check-in request, except that now it would also teach that this is done via text messaging, according to the teachings of Fliess. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to quickly and easily check-in (Fliess: [0003]).

Regarding Claim 21, the limitations of claim 21 are closely parallel to the limitations of Claims 1-2, and are rejected on the same basis.

Regarding Claims 11 and 15, the limitations of claims 11 and 15 are closely parallel to the limitations of claims 2 and 9, and are rejected on the same basis.

Regarding Claim 17, the limitations of Claim 17 are closely parallel to the limitations of Claim 2, and are rejected on the same basis.


Response to Arguments
	Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.

Prior Art Rejections
Applicant’s arguments with respect to the claims, as amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Napper (US 20130226651 A1) teaches order placement and fulfillment methods, including providing a user the ability to indicate they are on their way to pick up the order, triggering location tracking to schedule processing of the order.
Hulbert et al (US 20150186831 A1) teaches check-in communications, including automatic check-in by clicking a URL and check-in by text messaging.
Loeb Jr et al (US 20150111187 A1) teaches check-in methods for user activities, including checking in by  activating a link/URL in a text message.
Samuely (NPL -see attached) discusses mobile check-in for en-route customers to allow their order to be ready upon arrival.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684